Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 9 is objected to because of the following informalities:  Currently, the claim appears to have a lack of antecedent basis issue regarding the limitation “the flexible members”.  For examining purposes, the claim will be interpreted as though it does have antecedent basis.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trapezoidal cross-section of the base of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselgreen (US 1152680) in view of Lu et al. (US 20140117799) & Lannutti et al. (US 20170023119).

1. Wieselgreen teaches:
A wedge 5 for securing a bearing 3 and a bearing sleeve 6 comprising: 
an annular base (flange, figure 1) extending about a centerline and including an inner surface defining an opening through the base for receiving the bearing and the bearing sleeve, but does not teach i) an end bell for an electric machine; and ii) the base including opposing first and second ends spaced circumferentially from one 

Lu et al. teach that i) an end bell 3 for an electric machine (fig 4) allows for the bearing and other motor inerts to be cooled via the holes in the end bell.

Lannutti et al. teach that ii) the wedge 16 including opposing first and second ends 46 & 48 spaced circumferentially from one another by a gap 50 for allowing relative movement therebetween during securing of the bearing to balance the wedge (para 0044 2nd to last sentence).  The routineer would have been motivated to include these features in the base of Wieselgreen for the same benefit.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wieselgreen with i) an end bell for an electric machine; and ii) the base including opposing first and second ends spaced circumferentially from one another by a gap for allowing relative movement therebetween during securing of the bearing and the bearing sleeve to the end bell, as taught by Lu et al. & Lannutti et al., so as to cool the bearing and balance the wedge base.

2. Wieselgreen has been discussed above, re claim 1; but does not teach that the gap allows for relative circumferential movement between the first and second ends of the base.

Lannutti et al. teach that the gap allows for relative circumferential movement between the first and second ends of the wedge to balance the wedge (para 0044 2nd to last sentence).  The routineer would have been motivated to include these features in the base of Wieselgreen for the same benefit.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wieselgreen so that the gap allows for relative circumferential movement between the first and second ends of the base, as taught by Lu et al. & Lannutti et al., so as to cool the bearing and balance the wedge base.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselgreen, Lu et al. & Lannutti et al. in further view of Schuetz (US 20030219183).

3. Wieselgreen has been discussed above, re claim 1; but does not teach a flexible member connected to the first and second ends and extending through the gap.

Schuetz teaches that a flexible member 4 connected to the first and second ends 3 & 6 (3 & 6 are not actual ends of the wedge but show that a spring is connected between to ends or faces or surfaces) and extending through the gap (a radial gap where 4 is) to absorb thermal expansion.  The routineer would have been motivated to combine the spring with the radial gap of Lannutti et al. for the same benefit.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wieselgreen so that a flexible member connected to the first and second ends and extending through the gap, as taught by Schuetz so as to absorb thermal expansion.

4. Wieselgreen has been discussed above, re claim 3; but does not teach that the flexible member comprises first and second legs extending from the respective first and second ends and a portion connecting the first and second legs.

Schuetz teaches that the flexible member comprises first and second legs extending from the respective first and second ends and a portion connecting the first and second legs to absorb thermal expansion.  The routineer would have been motivated to combine the spring with the radial gap of Lannutti et al. for the same benefit.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wieselgreen so that the flexible member comprises first and second legs extending from the respective first and second ends and a portion connecting the first and second legs, as taught by Schuetz so as to absorb thermal expansion.



Schuetz teaches that the connecting portion (at 4) is round to absorb thermal expansion.  The routineer would have been motivated to combine the spring with the radial gap of Lannutti et al. for the same benefit.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wieselgreen so that the connecting portion is round, as taught by Schuetz so as to absorb thermal expansion.

6. Wieselgreen has been discussed above, re claim 1; but does not teach a flexible member connected to the first and second ends and extending through the gap.

Schuetz teaches that the connecting portion extends towards the centerline (at 4) to absorb thermal expansion.  The routineer would have been motivated to combine the spring with the radial gap of Lannutti et al. for the same benefit.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wieselgreen so that the connecting portion extends towards the centerlinehat the connecting portion extends towards the centerline, as taught by Schuetz so as to absorb thermal expansion.

Claims 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselgreen, Lu et al. & Lannutti et al. in further view of Miner.

7. Lu et al. has been discussed above, re claim 1; but does not teach that the base includes: a tapered outer surface for engaging the end bell; and a tapered inner surface for engaging the bearing sleeve.

Miner teaches that the inner surface of the end bell 42 is tapered and engages a tapered outer surface of bearing to allow the bearing to be accommodated in the end bell.  The routineer would be motivated to have the outer surface of the base of the wedge (of Wieselgreen) to be tapered for the same benefit  

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the invention of Lu et al. so that the base includes: a tapered outer surface for engaging the end bell; and a tapered inner surface for engaging the bearing sleeve, as taught by Miner so as to allow the Wedge to fit inside of the end bell.

8. Wieselgreen teaches:
The wedge recited in claim 7, wherein the base has a circumferential cross-section that is trapezoidal (a rectangle is trapezoidal).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselgreen, Lu et al. & Lannutti et al. in further view of Schuetz (US 20030219183).

9. Lu et al. has been discussed above, re claim 1; but does not teach at least one pipe encircling the bearing sleeve and the wedge and receiving cooling fluid for removing heat from the bearing sleeve.

Schuetz teaches that at least one pipe 20 encircling the bearing 5 and receiving cooling fluid for removing heat from the bearing to lubricate the bearing.  The routineer would have been motivated to apply this configuration to the bearing configuration of Lu et al. for the same motivation.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the invention of Lu et al. so that the flexible member comprises a spring, as taught by Schuetz so as to lubricate the bearing.

Claims 10, 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselgreen in view of Lu et al..

10. A bearing sleeve 6 for receiving a bearing 3, comprising: 
an annular base (flange fig 1) including an inner surface defining an opening for receiving the bearing, at least a portion of the base being form fit with an electrically 

Lu et al. teach that i) an end bell 3 for an electric machine (fig 4) allows for the bearing and other motor inerts to be cooled via the holes in the end bell.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wieselgreen so that the sleeve is for positioning in an end bell of a rotating electric machine, as taught by Lu et al., so as to cool the bearing.

12. Wieselgreen teaches:
The bearing sleeve recited in claim 10, wherein the electrically insulating material is overmolded over the base.

14. Wieselgreen teaches:
The bearing sleeve recited in claim 10, wherein the electrically insulating material is provided on an outer surface of the base.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselgreen, Lu et al. & Lannutti et al. in further view of Flores et al. (US 20090139638).

11. Wieselgreen has been discussed above, re claim 10; but does not teach that the base and the electrically insulating material have an adhesive connection therebetween.

Flores et al. teach that the base a sleeve and the base of a cup have an adhesive connection therebetween to fix the base and the cup together.  The routineer would have been motivated to adhere the base and the electrically insulating material for the same benefit.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wieselgreen so that the base and the electrically insulating material have an adhesive connection therebetween, as taught by Flores et al. so as to absorb thermal expansion.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselgreen, Lu et al. & Lannutti et al. in further view of Hamada (US 20170353082).

13. Wieselgreen has been discussed above, re claim 10; but does not teach that the electrically insulating material has a thermal conductivity greater than 1 W/mk.

Hamada teaches that electrically insulating material that has a thermal conductivity greater than 1 W/mk enhances thermal conductivity to take heat away.  The routineer would have been motivated to use this electrically insulating material for the same benefit.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wieselgreen so that the electrically insulating material has a thermal conductivity greater than 1 W/mk, as taught by Flores et al. so as to absorb thermal expansion.

Claims 15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Wieselgreen & Lannutti et al..

15. Lu et al. teach:
An assembly for a rotary electric machine (fig 4) having a bearing 6 for receiving a portion of a rotor 21, comprising: 
an end bell including an annular inner surface (fig 7) defining an opening for receiving the bearing; but does not teach”
i) a bearing sleeve including an annular base having an inner surface defining an opening for receiving the bearing and an outer surface; and 
ii) a wedge including an annular base with an inner surface defining an opening through the base for receiving the bearing such that the outer surface of the bearing 

Wieselgreen teaches that i) a bearing sleeve 6 including an annular base (flange fig 1) having an inner surface defining an opening for receiving the bearing 3 and an outer surface; and ii) a wedge 5 including an annular base (flange fig 1) with an inner surface defining an opening through the base for receiving the bearing such that the outer surface of the bearing sleeve engages the inner surface of the wedge to insulate the bearing (col 1 3rd para 1sr sentence).

Lannutti et al. teach that ii) the wedge 16 including opposing first and second ends 46 & 48 spaced circumferentially from one another by a gap 50 for allowing relative movement therebetween during securing of the bearing to balance the wedge (para 0044 2nd to last sentence).  The routineer would have been motivated to include these features in the base of Wieselgreen for the same benefit.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wieselgreen with i) a bearing sleeve including an annular base having an inner surface defining an opening for receiving the bearing and an outer surface; and ii) a wedge including an annular base with an inner surface defining an opening through the base for receiving 

20. Wieselgreen has been discussed above, re claim 15; but does not teach that the gap allows for relative circumferential movement between the first and second ends of the base of the wedge.

Lannutti et al. teach that the gap allows for relative circumferential movement between the first and second ends of the wedge to balance the wedge (para 0044 2nd to last sentence).  The routineer would have been motivated to include these features in the base of Wieselgreen for the same benefit.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Wieselgreen so that the gap allows for relative circumferential movement between the first and second ends of the base second ends of the base of the wedge, as taught by Lu et al. & Lannutti et al., so as to cool the bearing and balance the wedge base.

Claims 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., Wieselgreen & Lannutti et al. in further view of Blecker et al. (US 7367429).

16. Lu et al. has been discussed above, re claim 15; but does not teach at least one pipe encircling the bearing sleeve and the wedge and receiving cooling fluid for removing heat from the bearing sleeve.

Blecker et al. teach that at least one pipe 20 encircling the bearing 5 and receiving cooling fluid for removing heat from the bearing to lubricate the bearing.  The routineer would have been motivated to apply this configuration to the bearing configuration of Lu et al. for the same motivation.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the invention of Lu et al. with at least one pipe encircling the bearing sleeve and the wedge and receiving cooling fluid for removing heat from the bearing sleeve, as taught by Blecker et al. so as to lubricate the bearing.
17. Lu et al. has been discussed above, re claim 16; but does not teach at least a portion of the base of the bearing sleeve is form fit with an electrically insulating material positioned radially between the bearing and the at least one pipe.

Wieselgreen teaches that at least a portion of the base of the bearing sleeve is form fit with an electrically insulating material 6 to insulate the bearing.  Since Becker et 

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the invention of Lu et al. with at least a portion of the base of the bearing sleeve is form fit with an electrically insulating material positioned radially between the bearing and the at least one pipe, as taught by Wieselgreen so as to insulate the bearing and pipe.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., Wieselgreen & Lannutti et al. in further view of Ersoy et al..

18. Lu et al. has been discussed above, re claim 15; but does not teach that the inner surface of the wedge and the outer surface of the bearing sleeve are tapered.

Ersoy et al. teach that a wedge 33 has an inner surface that is tapered and a Bearing shell or sleeve has an outer surface that is tapered so that the sleeve can have a conical tensioning (para 0015 last sentence).  The routineer would have been motivated to apply this configuration to the bearing configuration of Lu et al. for the same motivation.

.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., Wieselgreen & Lannutti et al. in further view of Miner (US 2300957).

19. Lu et al. has been discussed above, re claim 15; but does not teach that the inner surface of the end bell is tapered and engages a tapered outer surface of the base of the wedge.

Miner teaches that the inner surface of the end bell 42 is tapered and engages a tapered outer surface of bearing to allow the bearing to be accommodated in the end bell.  The routineer would be motivated to have the outer surface of the base of the wedge (of Wieselgreen) to be tapered for the same benefit  

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the invention of Lu et al. so that the inner surface of the end bell is tapered and engages a tapered outer surface of the base of the wedge, as taught by Miner so as to allow the Wedge to fit inside of the end bell.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.